Appeal from an order of the Surrogate’s Court, Kings County, dated April 11, 1979, which, inter alia, approved the sale of the decedent’s home to one E. Gill Agee, Jr. The appeal brings up for review a further order of the same court, dated July 16, 1979, which although denoted as involving a motion for reargument, actually involved a motion to renew. Said motion was denied. Orders dated April 11, 1979 and July 16, 1979, affirmed, with one bill of $50 costs and disbursements payable by the appellants to the respondents appearing separately and filing separate briefs. No opinion. Titone, J. P., Cohalan, Martuseello and Gibbons, JJ., concur.